DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant' s arguments with respect to claim(s) 1, 3-7, 9-12, and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitations “an inset channel” in lines 1-2, “a portion of the perimeter” in line 2, “a height” in line 3, “a first portion” in lines 3-4, and “a second portion” in lines 4-5. It is unclear whether these limitations are the same as or different from that previously recited in claim 1, lines 17-20. For examination purposes, the limitations in claim 10 are interpreted as claiming an additional inset channel and corresponding features.
Claim 16 recites the limitations “an inset channel” in line 2, “a portion of the perimeter” in line 2, “a height” in line 3, and “a flow direction” in line 4. It is unclear whether these limitations are the same as or different from that previously recited in claim 12, lines 17-20. For examination purposes, the limitations in claim 16 are interpreted as claiming an additional inset channel and corresponding features.
Claim 17 recites the limitation “the height of the inset channel” in line 1. It is unclear whether this limitation is claiming the height of the inset channel recited in claim 12, lines 17-20, or the height of the inset channel recited in claim 16, lines 2-3. For examination purposes, the limitation in claim 17 is interpreted as claiming the height of the inset channel recited in claim 12.
Claim 18 recites the limitations “an inset channel” in line 2, “a portion of the perimeter” in line 2, “a height” in line 3, “a first portion” in lines 3-4, and “a second portion” in lines 4-5. It is unclear whether these limitations are the same as or different from that previously recited in claim 12, lines 17-20. For examination purposes, the limitations in claim 10 are interpreted as claiming an additional inset channel and corresponding features.
The claims are examined as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, 9-10, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (CN 205954789; translation provided 8/3/2021) in view of Grover (US 8316475) and Miwa (US 20030140406).
Regarding claim 1, Ma discloses a toilet, comprising: an inlet structure (inlet structure near 8) configured to receive water; 
a bowl structure (bowl structure near 6), comprising: 
a toilet bowl (bowl near 6) comprising a rim (rim above 4 and 6) and a sump (sump near 5); 
a split (split between 1 and 3) fluidly connected to the inlet structure, the split comprising a first passage (passage near 3) and a second passage (passage near 1), 
a shelf (shelf below 4 and 6) located below the rim and fluidly connected to the first passage; 
a plurality of side channels (11, 12) connected to the second passage, the plurality of side channels including a first side channel (11) and a second side channel (12), wherein the first side channel extends downwardly around a first side (top side near 41) of the toilet bowl, wherein the second side channel of the plurality of side channels extends downwardly around a second side (bottom side near 42) of the toilet bowl opposite the first side;
a diverter (diverter near 2) that redirects the water from the side channel to the sump; and 
an outlet structure (5 and 7) fluidly connected to the sump and configured to discharge water from the sump into a drain (drain downstream of 7).
However, Ma does not disclose a split dividing water from a horizontal section into the first passage and the second passage, and the first and second channels extend downwardly from the split as claimed.
Grover discloses a high-performance toilet including a split (38) fluidly connected to the inlet structure (36), the split comprising a first passage (passage near 14) and a second passage (passage near 24), the split dividing water flowing from a horizontal section (horizontal section of 38) into the first passage and the second passage; 
a plurality of side channels (two channels between 28 and 30) connected to the second passage, the plurality of side channels including a first side channel (one channel of the two channels between 28 and 30) and a second side channel (opposing channel of the two channels between 28 and 30), wherein the first side channel extends from the split downwardly around a first side (one side of 20) of the toilet bowl, wherein a second side channel of the plurality of side channels extends from the split downwardly around a second side (opposing side of 20) of the toilet bowl opposite the first side.
It would have been obvious to one of ordinary skill in the art to have modified the system of Ma, to include the split dividing water flowing from a horizontal section and the first and second channels extend downwardly from the split as claimed, as taught by Grover, since it was known in the art to use a primary manifold to separate the flow from the inlet into a first flow entering the jet inlet port and a second flow entering the rim channel (col. 10, ll. 17-34). 
However, Ma does not disclose the inset channel is open to a waste receiving surface of the toilet bowl as claimed.
Miwa discloses a western water closet wherein together the rim (8a) and the shelf (8c) form an inset channel (7, 7a) that extends along at least a portion of the perimeter (perimeter of 3) of the toilet bowl (3) and is open to a waste receiving surface (3a) of the toilet bowl, and wherein a height of the inset channel, between the rim and the shelf, decreases in a flow direction (in Fig.1, 8a remains at the same elevation while 8c increases in elevation along the flow direction; therefore, the height of the channel, 7, 7a, has a decreasing height in a flow direction; alternatively in Fig. 12, the height of 4 decreases in the flow direction towards 6a).
It would have been obvious to one of ordinary skill in the art to have modified the system of Ma, to include an inset channel open to a waste receiving surface as claimed, as taught by Miwa, in order to allow the water to gradually flow downward to the bowl portion while whirling satisfactorily in the rim channel to improve the washing effect of the whole of the bowl portion (¶ 0033).
Regarding claim 3, the combination above, and specifically Ma further discloses each of the plurality of side channels has an arcuate shape (11-12 have an arcuate shape upstream of the diverter near 2), and wherein the first side channel and the second side channel are symmetric with one another about a central longitudinal axis through the toilet bowl (11-12 are symmetric with one another about the longitudinal axis passing through 8).
Regarding claim 4, the combination above, and specifically Ma further discloses the diverter comprises an inward indentation (inward indentation where 11-12 meet) between the first side channel and the second side channel, and wherein the inward indentation forms a "W" shape (11-12 meet to form a “W” shape).
Regarding claim 6, the combination above, and specifically Ma further discloses the outlet structure comprises a trapway (trapway of 5 and 7) fluidly connected to the toilet bowl, wherein the trapway comprises an upleg (portion of 5 extending upwardly) that extends upwardly and rearwardly from the sump of the toilet bowl to a dam (dam between 5 and 7), a downleg (portion extending downwardly to 7) that extends downwardly from the dam, and an outleg that extends forward from a downstream end of the downleg to an outlet (outlet downstream of 7) of the toilet.
Regarding claim 7, the combination above, and specifically Ma further discloses the upleg of the trapway has a larger diameter than both the downleg and the outleg (the diameter of the portion of 5 has a larger diameter than the diameter of the portion extending downwardly to 7 and the portion downstream of 7), and wherein the downleg and the outleg are the same diameter (a diameter of the portion extending downwardly to 7 is the same as a diameter of the portion downstream of 7).
Regarding claim 9, the combination above, and specifically Miwa further discloses the height of the inset channel decreases at a constant rate along an entire length of the inset channel (the channel of 7, 7a decreases in height along its entire length).
Regarding claim 10, as best understood, the combination above, and specifically Ma further discloses together the rim and the shelf form an inset channel (downstream portion of 4 and the channel between 4 and 6) that extends along at least a portion of the perimeter of the toilet bowl, and wherein a height of the inset channel, between the rim and the shelf, is constant over a first portion of the inset channel, and wherein the height of the inset channel varies over a second portion of the inset channel downstream from the first portion (the height of the downstream portion of 4 is constant), and wherein the height of the inset channel varies over a second portion of the inset channel downstream from the first portion (the height of the channel between 4 and 6 decreases).
Regarding claim 19, Ma discloses a toilet, comprising: an inlet structure (inlet structure near 8) configured to receive water, 
a toilet bowl (bowl near 6) comprising a rim (rim above 4 and 6); 
a split (split between 1 and 3) fluidly connected to the inlet structure, the split comprising a first passage (passage near 3) and a second passage (passage near 1),
a plurality of side channels (11, 12) connected to the second passage, the plurality of side channels including a first side channel (11) and a second side channel (12), wherein the first side channel extends downwardly around a first side (top side near 41) of the toilet bowl, wherein the second side channel of the plurality of side channels extends downwardly around a second side (bottom side near 42) of the toilet bowl opposite the first side;
a shelf (shelf below 4 and 6) located below the rim and spaced apart from the rim, the rim and the shelf forming an inset channel (channel between 4 and 6 that decreases in height) that extends along at least a portion of the perimeter of the toilet bowl, wherein a height of the inset channel, between the rim and the shelf, decreases continuously in a flow direction (the channel between 4 and 6 decreases in height in the direction downstream of 4).
However, Ma does not disclose a split dividing water from a horizontal section into the first passage and the second passage, and the first and second channels extend downwardly from the split as claimed.
Grover discloses a high-performance toilet including a split (38) fluidly connected to the inlet structure (36), the split comprising a first passage (passage near 14) and a second passage (passage near 24), the split dividing water flowing from a horizontal section (horizontal section of 38) into the first passage and the second passage; 
a plurality of side channels (two channels between 28 and 30) connected to the second passage, the plurality of side channels including a first side channel (one channel of the two channels between 28 and 30) and a second side channel (opposing channel of the two channels between 28 and 30), wherein the first side channel extends from the split downwardly around a first side (one side of 20) of the toilet bowl, wherein a second side channel of the plurality of side channels extends from the split downwardly around a second side (opposing side of 20) of the toilet bowl opposite the first side.
It would have been obvious to one of ordinary skill in the art to have modified the system of Ma, to include the split dividing water flowing from a horizontal section and the first and second channels extend downwardly from the split as claimed, as taught by Grover, since it was known in the art to use a primary manifold to separate the flow from the inlet into a first flow entering the jet inlet port and a second flow entering the rim channel (col. 10, ll. 17-34). 
However, Ma does not disclose the inset channel is open to a waste receiving surface of the toilet bowl as claimed.
Miwa discloses a western water closet wherein together the rim (8a) and the shelf (8c) form an inset channel (7, 7a) that extends along at least a portion of the perimeter (perimeter of 3) of the toilet bowl (3) and is open to a waste receiving surface (3a) of the toilet bowl, and wherein a height of the inset channel, between the rim and the shelf, decreases in a flow direction (in Fig.1, 8a remains at the same elevation while 8c increases in elevation along the flow direction; therefore, the height of the channel, 7, 7a, has a decreasing height in a flow direction; alternatively in Fig. 12, the height of 4 decreases in the flow direction towards 6a).
It would have been obvious to one of ordinary skill in the art to have modified the system of Ma, to include an inset channel open to a waste receiving surface as claimed, as taught by Miwa, in order to allow the water to gradually flow downward to the bowl portion while whirling satisfactorily in the rim channel to improve the washing effect of the whole of the bowl portion (¶ 0033).
Regarding claim 20, the combination above, and specifically Miwa further discloses the height of the inset channel decreases at a constant rate along an entire length of the inset channel (the channel of 7, 7a decreases in height along its entire length).
Claims 5, 12, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (CN 205954789; translation provided 8/3/2021) in view of Grover (US 8316475) and Miwa (US 20030140406) as applied to claim 1 above, and further in view of Hubatka (US 6367095).
Regarding claim 5, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
Ma further discloses the inlet structure comprises an inlet (inlet of 8) for receiving water and the horizontal section (as modified by Grover above). 
However, Ma does not disclose an elbow as claimed.
Hubatka discloses a flushing device for a toilet the inlet structure comprises an inlet (14) for receiving water, the horizontal section (51), and an elbow (12) fluidly connecting the inlet and the horizontal section, and wherein the elbow has a breaking radius (12 has a breaking radius) and a circular cross sectional shape (12 has a circular cross-sectional shape).
It would have been obvious to one of ordinary skill in the art to have modified the system of Ma, to include an elbow as claimed, as taught by Hubatka, since it was known in the art that a pipe elbow can be used to join the flush water tank with the channel such that flushing water flows through the pipe elbow into the channel (col. 2, ll. 50-67).
Regarding claim 12, Ma discloses a toilet, comprising: an inlet structure (inlet structure near 8) comprising an inlet (inlet of 8) for receiving water, 
a bowl structure (bowl structure near 6) comprising a toilet bowl (bowl near 6) having a rim (rim above 4 and 6) and a sump (sump near 5), a split (split between 1 and 3) located downstream of the horizontal section and having a first passage (passage near 3) and a second passage (passage near 1), a shelf (shelf below 4 and 6) located below the rim and fluidly connected to the first passage, 
a plurality of side channels (11, 12) connected to the second passage, the plurality of side channels including a first side channel (11) and a second side channel (12), wherein the first side channel extends downwardly around a first side (top side near 41) of the toilet bowl, wherein a second side channel of the plurality of side channels extends downwardly around a second side (bottom side near 42) of the toilet bowl opposite the first side;
a diverter (diverter near 2) that redirects the water from the side channel to an inlet opening into the sump; and 
an outlet structure (5 and 7) comprising a trapway (trapway of 5 and 7) that is fluidly connected to the sump and has an outlet (outlet downstream of 7).
However, Ma does not disclose a split dividing water from a horizontal section into the first passage and the second passage, and the first and second channels extend downwardly from the split as claimed.
Grover discloses a high-performance toilet including a split (38) fluidly connected to the inlet structure (36), the split comprising a first passage (passage near 14) and a second passage (passage near 24), the split dividing water flowing from a horizontal section (horizontal section of 38) into the first passage and the second passage; 
a plurality of side channels (two channels between 28 and 30) connected to the second passage, the plurality of side channels including a first side channel (one channel of the two channels between 28 and 30) and a second side channel (opposing channel of the two channels between 28 and 30), wherein the first side channel extends from the split downwardly around a first side (one side of 20) of the toilet bowl, wherein the second side channel of the plurality of side channels extends from the split downwardly around a second side (opposing side of 20) of the toilet bowl opposite the first side.
It would have been obvious to one of ordinary skill in the art to have modified the system of Ma, to include the split dividing water flowing from a horizontal section and the first and second channels extend downwardly from the split as claimed, as taught by Grover, since it was known in the art to use a primary manifold to separate the flow from the inlet into a first flow entering the jet inlet port and a second flow entering the rim channel (col. 10, ll. 17-34). 
However, Ma does not disclose an elbow as claimed.
Hubatka discloses a flushing device for a toilet the inlet structure comprises an inlet (14) for receiving water, the horizontal section (51), and an elbow (12) fluidly connecting the inlet and the horizontal section, and wherein the elbow has a breaking radius (12 has a breaking radius) and a circular cross sectional shape (12 has a circular cross-sectional shape).
It would have been obvious to one of ordinary skill in the art to have modified the system of Ma, to include an elbow as claimed, as taught by Hubatka, since it was known in the art that a pipe elbow can be used to join the flush water tank with the channel such that flushing water flows through the pipe elbow into the channel (col. 2, ll. 50-67).
However, Ma does not disclose the inset channel is open to a waste receiving surface of the toilet bowl as claimed.
Miwa discloses a western water closet wherein together the rim (8a) and the shelf (8c) form an inset channel (7, 7a) that extends along at least a portion of the perimeter (perimeter of 3) of the toilet bowl (3) and is open to a waste receiving surface (3a) of the toilet bowl, and wherein a height of the inset channel, between the rim and the shelf, decreases in a flow direction (in Fig.1, 8a remains at the same elevation while 8c increases in elevation along the flow direction; therefore, the height of the channel, 7, 7a, has a decreasing height in a flow direction; alternatively in Fig. 12, the height of 4 decreases in the flow direction towards 6a).
It would have been obvious to one of ordinary skill in the art to have modified the system of Ma, to include an inset channel open to a waste receiving surface as claimed, as taught by Miwa, in order to allow the water to gradually flow downward to the bowl portion while whirling satisfactorily in the rim channel to improve the washing effect of the whole of the bowl portion (¶ 0033).
Regarding claim 14, the combination above, and specifically Ma further discloses each of the plurality of side channels has an arcuate shape (11-12 have an arcuate shape upstream of the diverter near 2), and wherein the first side channel and the second side channel are symmetric with one another about a central longitudinal axis through the toilet bowl (11-12 are symmetric with one another about the longitudinal axis passing through 8).
Regarding claim 15, the combination above, and specifically Ma further discloses the diverter comprises an inward indentation (inward indentation where 11-12 meet) between the first side channel and the second side channel, and wherein the inward indentation forms a "W" shape (11-12 meet to form a “W” shape).
Regarding claim 16, as best understood, the combination above, and specifically Ma further discloses together the rim and the shelf form an inset channel (channel between 4 and 6 that decreases in height) that extends along at least a portion of the perimeter of the toilet bowl, and wherein a height of the inset channel, between the rim and the shelf, decreases continuously in a flow direction (the channel between 4 and 6 decreases in height in the direction downstream of 4).
Regarding claim 17, as best understood, the combination above, and specifically Miwa further discloses the height of the inset channel decreases at a constant rate along an entire length of the inset channel (the channel of 7, 7a decreases in height along its entire length).
Regarding claim 18, as best understood, the combination above, and specifically Ma further discloses together the rim and the shelf form an inset channel (downstream portion of 4 and the channel between 4 and 6) that extends along at least a portion of the perimeter of the toilet bowl, and wherein a height of the inset channel, between the rim and the shelf, is constant over a first portion of the inset channel (the height of the downstream portion of 4 is constant), and wherein the height of the inset channel varies over a second portion of the inset channel downstream from the first portion (the height of the channel between 4 and 6 decreases).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ma (CN 205954789; translation provided 8/3/2021) in view of Grover (US 8316475) and Miwa (US 20030140406) as applied to claim 1 above, and further in view of Li (CN 104912169; translation provided 8/3/2021).
Ma discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1. 
However, Ma does not disclose a water feed sloping upwardly as claimed. 
Li discloses a system wherein the bowl structure further comprises a water feed (upwardly sloping connection between 2 and 4) located between the first passage (4) and the shelf (shelf near 7), and wherein the water feed slopes upwardly moving downstream from the first passage to the shelf, such that the shelf is elevated relative to a central axis of the first passage (shelf of 7 is above the central axis of 4). 
It would have been obvious to one of ordinary skill in the art to have modified the system of Ma, to include a water feed sloping upwardly as claimed, as taught by Li, in order to ensure excess water flows out through the main water channel.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274. The examiner can normally be reached Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.R.K/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754